DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 9/19/2017. It is noted, however, that applicant has not filed a certified copy of the KR10-2017-0120527 application as required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see page 10, filed 11/22/21, with respect to the rejection of claims under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 7-12 and 22-23 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pages 11-14, with respect to the rejection of claims under 35 U.S.C.  102 and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-4 under 35 U.S.C. 103 and the rejection of claims 5, 13, and 18-21 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
he closest prior art includes Tsukahara, Shin et al. (US 9745971 herein after “Shin’), and Ikushima et al. (US8062007 herein after “Ikushima’).
	Tsukahara teaches an oil pump 20 pump using a first and second diaphragm. However, the device of Tsukahara fails to teach, suggest, or make obvious (a) a step of alternately supplying voltages of different polarities to the pumping portion such that at least a part of the first diaphragm moves forward 
	The art of Shin uses an application of applying alternative voltages to pump fluid. However, the art of Shin uses a pump wherein the fluid flows across and through the membranes and through the fluid path 19 (“Like the membrane 11, each of the first electrode 13 and the second electrode 15 is also made of a porous material or has a porous structure to allow a fluid to flow there through. Col. 6, lines 27-29). Therefore, there is no reasonable expectation that the device of Shin would create a sealed space required by Tsukahara.
	The device of Ikushima teaches a pump with two diaphragms 103, 104 (Fig. 3). However, the diaphragms move such that they move in opposite directions. Therefore, there is no reasonable teaching, suggestion or motivation to use the device of Ikushima to meet the requirements of claim 24 (wherein at least a part of the second diaphragm moves forward and backward in a same direction as the first diaphragm as voltages of different polarities are alternately supplied to the pumping portion).
	Therefore, whether considered alone or in combination, the prior art fails to teach the invention of claims 1, 13, and 24 and therefore claims 1-26 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        12/11/21


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861